DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/15/19, 3/11/20, 4/6/20, 6/3/20, and 12/16/20 have been considered by the examiner.
The information disclosure statement filed 4/23/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the documents that are lined through were not provided in either 16/199,641 or 15/488,188.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3-6, 8, 9, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. (US 2014/0352908).
Regarding claim 1, Noguchi teaches a system comprising an electrolyte comprising:
an active salt comprising lithium cations ([0076]);
a nonaqueous solvent comprising a carbonate other than FEC ([0064]-[0074]) and a flame retardant compound, or fluorine-containing phosphoric acid ([0047], [0051]);
a diluent, or fluorine ether ([0036]-[0042]); and an anode comprising silicon ([0114]-[0115]).

Further regarding claim 1 and with regard to claims 3 and 4, the salt of Noguchi may be, for example, LiPF6 or LiFSI, or LiN(CF3SO2)2 in an amount of 0.3M to 5M, specifically 0.8 M ([0076], [0155]).
With further regard to claim 1 and with regard to claims 5 and 6, Noguchi teaches that the flame retardant is, for example, tris(2,2,2-trifluoroethyl) phosphate ([0036], [0042], [0151], Tables 1 and 2).

Further regarding claim 1 and with regard to claims 8 and 9, Noguchi teaches that the diluent, or fluorine-containing phosphoric acid, is 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (TTE) ([0042], [0151]).
Since the diluent of Noguchi is the same as the claimed diluent, and the lithium salt of Noguchi is the same as the claimed lithium salt, and the nonaqueous solvent is the same as the claimed nonaqueous solvent (see above), the examiner finds that the solubility of the salt in the diluent is inherently the same as claimed. MPEP 2112.01 II



Regarding claim 12, Noguchi teaches that the anode may contain silicon and graphite as active materials ([0113]-[0114]).


Regarding claim 14, Noguchi teaches carbon-coated silicon ([0153]). As to the term “nano-silicon,” the examiner interprets the term to be directed to the size of the particles; however, since there is no actual measurement provided in the claim, the skilled artisan will recognize that any particle can be considered a nano-particle, e.g. a 1 mm particle is a 1,000,000 nm particle.

With regard to claim 20, Noguchi teaches that the cathode comprises, for example, LiMn2O4 ([0080], [0081]-[0094]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi.
The teachings of Noguchi as discussed above are incorporated herein.
Regarding claim 2, Noguchi teaches the use of FEC in the electrolyte, such as a blend of PC and FEC, where the total amount of cyclic carbonate is result effective ([0161]). The examiner finds that it would have been well within the ordinary level of skill in the art at the time of the invention to discover workable range for weight percent of FEC in the electrolyte of Noguichi. MPEP 2144.05 II

As for claims 11 and 16, Noguchi teaches LiFSI, triethyl phosphate solvent, and diluent in the electrolyte (see above, and [0074]). Noguchi further teaches that amounts of electrolyte components are result effective ([0040], [0041], [0054], [0067]). The examiner finds that it would have been well within the ordinary level of skill in the art at the time of the invention to discover workable ranges for the components of the electrolyte of Noguichi. MPEP 2144.05 II
With regard claim 17, the examiner finds that the claimed capacity retention ratio would inherently follow from the optimization of the components of Noguchi. MPEP 2112.01

Claims 7, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, and further in view of Kurita et al. (US 2017/0187031).
The teachings of Noguchi as discussed above are incorporated herein.
Regarding claim 7, Noguchi teaches the system of claim 1 but fails to teach that the solvent includes EC and EMC.

It would have been obvious to the skilled artisan to use EC, EMC, and DMC such as suggested by Kurita in the electrolyte of Noguchi for the reasons provided above.

As for claims 10 and 18, Noguchi in view of Kurita teaches LiFSI, a blend of EC and EMC, and diluent in the electrolyte (see above). Noguchi further teaches that amounts of electrolyte components are result effective ([0040], [0041], [0054], [0067]). The examiner finds that it would have been well within the ordinary level of skill in the art at the time of the invention to discover workable ranges for the components of the electrolyte of Noguichi in view of Kurita. MPEP 2144.05 II
With regard claim 19, the examiner finds that the claimed capacity retention ratio would inherently follow from the optimization of the components of Noguchi in view of Kurita. MPEP 2112.01

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729